DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-6, and 9-10 are allowable.

As per claim 1, the prior art Arisawa (US 2018/0219508) discloses an air conditioner (see Title, Abstract, and paragraph 0063: air-conditioner), comprising: 
a heat exchanger (see Fig. 12 and paragraph 0063: heat exchanger); 
a compressor driven by a motor (see Title, Abstract, Fig. 12, and paragraph 0063: disclose a compressor and a motor of the compressor, compressor driven by motor);
piping connecting the heat exchanger and the compressor (see Fig. 12 and paragraph 0063: pipes connecting the compressor and the heat exchanger); and
a controller connected to the compressor (see Abstract, Fig. 1, and paragraphs 0007 and 0028: motor driving device/controller), the controller configured to:
detect a driving current for driving the motor of the compressor (see Abstract, Fig. 1, and paragraphs 0007 and 0028-0029: current detecting unit for detecting a drive current of the motor);

determining a PWM signal related to the driving current based on a q-axis current feedback value of the detected driving current and the mechanical angle phase obtained by the phase detecting part (see Abstract, Figs. 2 and 3, and paragraphs 0040-0041). 
Arisawa further discloses a relationship between the drive current, q-axis current, and mechanical angle of the system (see Fig. 7). 

Iwasaki (US 2012/0038301) discloses a relationship between torque pulsation and q-axis current (see Fig. 13). 

Ozaki (US 2013/0325240) discloses that pulsation in motor drive torque relates to an abnormality (see paragraph 0508). 

Noh (US 2007/0013330) discloses that current ripple causes abnormal operation on a motor (see paragraphs 0007 and 0038). 

	However the prior art fails to disclose the claimed system wherein the controller is configured to detect a pulsation in the detected driving current based on a q-axis current feedback value of the detected driving current and the obtained mechanical angle phase; and  


Claim 6 is allowable because it includes the same allowable subject matter as previously discussed above with respect to independent claim 1. 

Dependent claims 4-5 and 9-10 are allowable due to their dependency upon previously discussed independent claims 1 or 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MICHAEL J DALBO/           Primary Examiner, Art Unit 2865